          Case 8:19-cr-00061-JVS Document 83 Filed 01/15/20 Page 1 of 1 Page ID #:1863

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                               CRIMINAL MINUTES - GENERAL




 Case No.         SACR 19-00061-JVS                                                          Date    January 15, 2020

 Present: The Honorable       JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter       None

       Rolls Royce Paschal                         Miriam Baird                        Brett Sagel & Julian Andre
            Deputy Clerk                      Court Reporter/Recorder                    Assistant U.S. Attorney


                U.S.A. v. Defendant(s):          Present Cust. Bond        Attorneys for Defendants:      Present App. Ret.

Michael John Avenatti                              X     X            H. Dean Steward                         X              X
                                                                      Thomas D. Warren                        X              X



 Proceedings:       Bail Review Hearing

        Matter called. Defendant and counsel are present. Also present is Shakira M. Davis, Pretrial
Service Officer. Court and counsel confer regarding bail. The Court having heard from the parties, taking all
arguments under consideration before ruling, expressing all concerns on the record. It is hereby ORDERED
that the motion to revoke bond is GRANTED.

        The Court Orders the defendant remanded forthwith to the custody of the U.S. Marshal. Forthwith
transferred to the Southern District of New York, but no later than Friday, January 17, 2020. The Unites States
Marshal Service can give temporary custody to the Federal Bureau of Investigation, Internal Revenue Service -
Criminal Investigation, or special agents of the United States Attorney's Office for Southern District of New
York for the purpose of transporting defendant, Michael John Avenatti to the Southern District of New York.




cc: Pretrial Services
    USMS



                                                                                                          :       40

                                                                  Initials of Deputy Clerk     rrp




CR-11 (10/08)                                    CRIMINAL MINUTES - GENERAL                                            Page 1 of 1
